Citation Nr: 0932941	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for low back disorder, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
December 1992.  

This appeal arises from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Veteran limited his appeal to the issue of an increased 
rating for the low back in his November 2005 notice of 
disagreement.  


FINDINGS OF FACT

1.  The Veteran's service connected disorder of the lumbar 
spine does not produce ankylosis.  

2.  The Veteran's service connected disorder of the lumbar 
spine produces mild sciatic nerve neuritis in the right lower 
extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
Veteran's service-connected low back disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5242 (2008).  

2.  The criteria for a separate 10 percent rating for right 
sided sciatic nerve neuritis have been met.  38 U.S.C.A. 
§ 1155 (West 2002);38 C.F.R. § 4.123, 4.124a, Diagnostic Code 
8620 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran filed his claim for an increased rating in May 
2005.  The RO sent the Veteran a letter in July 2005 which 
explained how VA could assist in obtaining evidence to 
support his claim, what was needed from the Veteran, and what 
evidence was needed to support his claim for increase.  The 
Veteran described how his back pain was interfering with his 
employment as a letter carrier with the Postal Service, and 
thus is apparently aware of the information and evidence 
needed to substantiate his claim.  Likewise, he is 
represented by a service organization.  There appears to be 
no further notice required in this case.  

The Veteran's records of treatment from the Memphis VA have 
been obtained.  The Veteran was afforded a VA examination to 
determine the current severity of his low back disorder, and 
on his VA Form 9 the Veteran indicated he did not wish to 
have a hearing.  It appears the record has been fully 
developed and no further assistance is required.  

Increased Ratings

The Schedule for Rating Disabilities provides diagnostic 
codes for rating service connected impairment.  A January 
2003 rating decision granted service connection for 
lumbosacral strain and a 40 percent rating was assigned under 
the diagnostic code provided for rating disability related to 
lumbosacral strain.  

In May 2005, the Veteran filed his claim for an increased 
rating for his service-connected low back disorder.  A VA 
examination was conducted in August 2005 which diagnosed 
lumbar radiculopathy with foraminal stenosis and included a 
medical opinion from the VA physician that the current 
symptomatology were as likely as not related to the Veteran's 
military service.  

Since service connection was granted in January 2003, VA has 
adopted new criteria for rating disability of the spine.  
Previously the rating assigned was based on diagnostic 
criteria for lumbosacral strain, only.  The change in the 
diagnosis of the Veteran's service connected low back 
disorder and the consideration of the new criteria result in 
a change in the applicable diagnostic codes.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Schedule for Rating Disabilities includes a General 
Rating Formula for Diseases and Injuries of the Spine and a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, The Spine.  
Disability related to spinal disorders which include 
neurological symptoms may be rated two ways.  One method is 
to rate the disorders based on a combination of the General 
Rating Formula for Diseases and Injuries of the Spine and 
separate ratings for the associated objective neurologic 
abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1)(2008).  The 
second method, is a single rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a higher rating of 50 is assigned when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis is a condition, in which the entire 
thoracolumbar spine is fixed in flexion or extension.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 and Note (5)(2008) .  

There is no evidence that the thoracolumbar spine is fixed, 
either in favorable or unfavorable position.  A review of the 
VA treatment records shows limitation of motion but no 
evidence that the thoracolumbar spine was fixed in any 
position.  VA examination in August 2005 indicates the 
Veteran demonstrated 50 degrees of forward flexion, 5 degrees 
of extension, 20 degrees of rotation and 20 degrees of right 
and left lateral flexion.  A higher rating than 40 percent 
based on the General Rating Formula for Diseases and Injuries 
of the Spine is not warranted.  

With respect to whether there is incapacitating episodes, in 
August 2005, the Veteran told the VA examiner he had not had 
any incapacitating episodes during the previous year.  A 
review of his VA treatment records reveals no evidence the 
Veteran had been ordered to bedrest prescribed by a 
physician.  

Whether the Veteran's service connected low back disorder 
includes any associated objective neurological abnormalities 
that should be rated separately, VA examination and VA 
treatment records do not include any evidence of bowel or 
bladder impairment, and electromyography examination in 
September 2005 did not document evidence of lumbar 
radiculopathy.  Nevertheless, examinations have found 
evidence of loss of strength and hyperactive reflexes in the 
lower extremities, and a magnetic resonance imaging (MRI) in 
March 2005 revealed a small herniated disk on the right side, 
causing foraminal stenosis at the right L4 nerve root.  

Neuritis, peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. 
§ 4.123 (2008).  Neuritis of the sciatic nerve is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8620

Incomplete paralysis of the sciatic nerve, which is severe, 
with marked muscular atrophy is rated as 60 percent 
disabling.  Moderately severe incomplete paralysis is rated 
as 40 percent disabling.  Moderate incomplete paralysis is 
rated as 20 percent disabling.  Mild incomplete paralysis of 
the sciatic nerve is rated as 10 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Code 8620 (2008).  

VA examination in August 2005 revealed the Veteran had 4+/5 
motor strength in his bilateral lower extremities, normal 
sensation, and reflexes that were +1.  The Veteran reported 
constant daily pain, however, described as being in his right 
lower extremity.  With no evidence of bowel or bladder 
involvement, loss of sensation, or evidence of muscle 
atrophy, at most these findings and complaints reflect the 
presence of mild neuritis of the sciatic nerve.  Granting the 
benefit of reasonable doubt on this question, a separate 10 
percent rating for right sided sciatic nerve neuritis is 
assigned.  

The Veteran has asserted his low back pain interferes with 
his employment.  He is employed as a mail carrier.  His low 
back pain has significantly limited him in his occupation due 
to his decreased ability to walk.  He has sharp constant pain 
which after ambulating distances causes fatigue.  He also has 
pain after prolonged standing or sitting.  His ability to 
lift is limited.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's low back disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  The 
Veteran has not identified any symptomatology of the back 
which is not included in the criteria for rating the spine.  
He has not presented any evidence of symptoms not consistent 
with that of other Veteran's rated at the same level for 
residuals of lumbosacral strain and radiculopathy.  The 
Veteran's difficulties with ambulating, standing and sitting 
for prolonged periods do not present such an unusual or 
exceptional disability picture that referral for 
consideration of an extraschedular rating is required.  




ORDER

A rating in excess of 40 percent for service connected low 
back disorder, based on limitation of motion, is denied.  

A separate 10 percent rating for sciatic nerve neuritis of 
the right lower extremity is granted, subject to regulations 
governing the award of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


